Citation Nr: 0334592	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to compsenable disability rating for 
degenerative disc disease of L4-S1.

4.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


REMAND

On March 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for disorders affecting 
his ankle, knee, lumbar spine 
degenerative disc disease, and migraine 
headaches, from October 1997 to the 
present.  Obtain records from each health 
care provider the appellant identifies.

2.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination.  
a.  With respect to the severity of the 
service-connected lumbar spine 
degenerative disc disease, ask the 
examiner to specify the range of motion 
and to indicate what would be considered 
normal range of motion in each plane.  
Ask the examiner to perform and report 
any diagnostic tests deemed necessary to 
evaluate the disability.  The examiner 
should report any symptoms compatible 
with sciatic neuropathy, including 
persistent symptoms with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc; to report on the frequency 
and duration of any incapacitating 
episodes of intervertebral disc syndrome; 
and to render an assessment of functional 
loss due to pain on motion of the lumbar 
spine.  
b.  With respect to the claimed ankle and 
knee disabilities, ask the examiner to 
determine the etiology of the bilateral 
ankle disorder and the bilateral knee pes 
anserinus tendonitis.  Ask the examiner 
to specifically state whether it is at 
least as likely as not that the current 
left ankle symptomatology is 
etiologically related to the left ankle 
sprain noted in the service medical 
records, and whether the current 
bilateral knee symptomatology noted in 
January 1998 can be etiologically linked 
to service ending in October 1997.  Send 
the claims folder to the examiner for 
review.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an examination 
to determine the severity of his migraine 
headaches.  Ask the examiner to 
specifically indicate the frequency and 
length of any migraine episodes, whether 
such episodes are "completely 
prostrating", and the effect of these 
migraine episodes on the appellant's 
economic adaptability.  Send the claims 
folder to the examiner for review.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





